[Cite as State v. Ingels, 2014-Ohio-363.]




                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-130311
                                                         TRIAL NOS. B-9802147
        Plaintiff-Appellee,                          :             B-9800321

  vs.                                                :        O P I N I O N.

EARL INGELS,                                         :

     Defendant-Appellant.                            :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed as Modified and Cause Remanded

Date of Judgment Entry on Appeal: February 5, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Philip R. Cummings,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Earl Ingles, pro se.




Please note: we have removed this case from the accelerated calendar.
                  OHIO FIRST DISTRICT COURT OF APPEALS



Per Curiam.

       {¶1}    Defendant-appellant Earl Ingles appeals the Hamilton County

Common Pleas Court’s judgment denying his petition under R.C. 2953.21 et seq. for

postconviction relief. We affirm the court’s judgment as modified, but remand for

the proper imposition of postrelease control.

       {¶2}    Ingles was convicted in 1998 of five counts of kidnapping, two counts

of gross sexual imposition, and a single count of attempted kidnapping.         His

convictions were affirmed in direct appeals to this court and to the Ohio Supreme

Court. State v. Ingles, 1st Dist. Hamilton Nos. C-980673 and C-980674 (Dec. 3,

1999), appeal not accepted, 99 Ohio St.3d 1539, 2003-Ohio-4671, 795 N.E.2d 679.

He also unsuccessfully challenged his convictions in postconviction motions filed in

2005, 2009, 2011, 2012, and 2013. See State v. Ingles, 1st Dist. Hamilton No. C-

120238, 2013-Ohio-1460, appeal not accepted, 137 Ohio St.3d 1411, 2013-Ohio-

5096, 998 N.E.2d 510; State v. Ingles, 1st Dist. Hamilton No. C-120052 (Dec. 7,

2012), appeal not accepted, 134 Ohio St.3d 1509, 2013-Ohio-1123, 984 N.E.2d 1102;

State v. Ingles, 1st Dist. Hamilton No. C-100297, 2011-Ohio-2901, appeal not

accepted, 130 Ohio St.3d 1418, 2011-Ohio-5605, 956 N.E.2d 309.

       {¶3}    No jurisdiction to entertain postconviction petition. In this
appeal, Ingles advances four assignments of error that, distilled to their essence,

challenge the denial of his 2013 postconviction petition. We address together and

overrule the assignments of error, because the common pleas court had no

jurisdiction to entertain the petition.

       {¶4}    Ingles filed his motion well after the time prescribed by R.C.

2953.21(A)(2) had expired. And the record does not demonstrate either that he was

unavoidably prevented from discovering the facts underlying his claims, or that his

claims were predicated upon a new or retrospectively applicable right recognized by

the United States Supreme Court since the time for filing a postconviction petition


                                                2
                  OHIO FIRST DISTRICT COURT OF APPEALS



had expired.    Thus, because Ingles satisfied neither the time strictures of R.C.

2953.21(A)(2) nor the jurisdictional requirements of R.C. 2953.23(A), the

postconviction statutes did not confer upon the common pleas court jurisdiction to

entertain Ingles’s postconviction claims on their merits.

       {¶5}    Jurisdiction to correct void sentences. A court nevertheless
retains jurisdiction to correct a void judgment. State ex rel. Cruzado v. Zaleski, 111

Ohio St.3d 353, 2006-Ohio-5795, 856 N.E.2d 263, ¶ 18-19. In our decision affirming

the dismissal of Ingles’s 2012 postconviction petition, we held that Ingles’s

convictions had not been rendered void by the deficiencies in the judgments of

conviction or the sentence-enhancement errors that he again claimed in his 2013

petition. Ingles, 1st Dist. Hamilton No. C-120238, 2013-Ohio-1460. But Ingles’s

sentences are void to the extent that he was not adequately notified concerning

postrelease control.

       {¶6}    The postrelease-control statutes in effect in 1998, when Ingles was

sentenced, required that, with respect to each offense, a sentencing court notify the

offender, both at the sentencing hearing and in the judgment of conviction, of the

length and mandatory or discretionary nature of postrelease control, of the

consequences of violating postrelease control, and of the length of confinement that

could be imposed for a postrelease-control violation. See former R.C. 2929.14(F),

2929.19(B)(3)(c) and (d), and 2967.28(B) and (C); State v. Ketterer, 126 Ohio St.3d

448, 2010-Ohio-3831, 935 N.E.2d 9, ¶ 77-79; State v. Bloomer, 122 Ohio St.3d 200,

2009-Ohio-2462, 909 N.E.2d 1254, ¶ 69; State v. Jordan, 104 Ohio St.3d 21, 2004-

Ohio-6085, 817 N.E.2d 864, paragraph one of the syllabus. Accord State v. Smith,

1st Dist. Hamilton No. C-120163, 2012-Ohio-5965, ¶ 10-11.         To the extent that

postrelease control is not properly imposed, a sentence is void, and the offending

portion of the sentence is subject to review and correction at any time. State v.




                                              3
                  OHIO FIRST DISTRICT COURT OF APPEALS



Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, paragraph one of the

syllabus and ¶ 27. Accord Smith at ¶ 19.

       {¶7}    In sentencing Ingles, the trial court did not mention postrelease

control, nor did the court incorporate postrelease-control notification in the

judgments of conviction. To the extent Ingles’s sentences were not imposed in

conformity with the statutory mandates concerning postrelease control, they are

void. And because Ingles’s 2013 postconviction petition brought the matter to the

common pleas court’s attention, the court had jurisdiction to review and correct the

offending portions of his sentences.

       {¶8}    Affirmed as modified, but remanded. Ingles’s postconviction
petition was thus subject to dismissal, because the postconviction statutes did not

confer on the common pleas court jurisdiction to entertain the petition on its merits.

Accordingly, upon the authority of App.R. 12(A)(1)(a), we modify the judgment

appealed from to reflect the dismissal of the petition. And we affirm the judgment as

modified.

       {¶9}    But Ingles’s sentences are void to the extent that he was not notified

concerning postrelease control. We, therefore, remand this cause for correction of

the offending portions of Ingles’s sentences in accordance with the law and this

opinion.

                                                               Judgment accordingly.

CUNNINGHAM, P.J., DINKELACKER and FISCHER, JJ.



Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                              4